DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 27-28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al (US 2021/0327756).
Regarding claim 1, Xie (Figs. 8A-8B and 9A-9B) discloses a semiconductor structure having a conductive structure, comprising: a first conductive line 112 and a second conductive line 112, located in a first dielectric layer 109 and extending along a first direction, wherein the first conductive line 112 and the second conductive line 112 are spaced from each other by the first dielectric layer therebetween; a third conductive line 142 ([0056]), located in a second dielectric layer 119 ([0056]) and extending along a second direction; and a conductive via 129, located in a third dielectric layer 110, extending laterally between the first and second conductive lines, extending vertically between the first conductive line and the third conductive line, and extending vertically between the second conductive line and the third conductive line, wherein the third dielectric layer 110 is separated from the second dielectric layer 119 by an etching stop layer 116 ([0045]) located there-between, and wherein the conductive via 129, in a vertical direction, is overlapped with a portion of the first dielectric layer that is laterally between the first conductive line and the second conductive line.
Regarding claims 2-3, 8 and 27- 29, Xie (Figs. 8A-8B and 9A-9B) further discloses: the first conductive line 112 and the second conductive line 112 are parts of a first tier of the conductive structure, and the third conductive line 142 is a part of a second tier of the conductive structure over the first tier of the conductive structure, and the conductive via 129 extends across the first conductive line and the second conductive line along the second direction, and covers a top surface of the portion of the first dielectric layer; an interface is existed between the conductive via 129 and the third conductive line 142; the first conductive line and the second conductive line 112 are electrically connected to each other and electrically connected to the third conductive line 142 through the conductive via; a width of the conductive via 129 along the second direction is larger than a pitch of the first conducive line and the second conductive line; the width of the conductive via 129 (corresponding to the bottom width of the taped opening) is less than a length of the third conductive line 142 (corresponding to top width of the taped opening) in the second direction; and the interface between the conductive via 129 and the third conductive line 142 comprises a barrier layer (not shown, see [0055]).
Regarding claim 7, if in Figs. 8A-8B,  the conductive via is alternatively interpreted as a combination of the conductive elements 129 and 124 (see Fig. 8A) then Xie further discloses a pair of opposite sidewalls of the conductive via (129, 124) are substantially aligned with a sidewall of the first conductive line 112 and a sidewall of the second conductive line 112, respectively. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2019/0304900).
Regarding claim 1, Chen (Figs. 2A-2B) discloses a semiconductor structure having a conductive structure, comprising: a first conductive line M1 and a second conductive line M1, located in a first dielectric layer 256 and extending along a first direction, wherein the first conductive line and the second conductive line M1 are spaced from each other by the first dielectric layer therebetween; a third conductive line M6, located in a second dielectric layer 266 and extending along a second direction; and a conductive via M2, located in a third dielectric layer 258, extending laterally between the first and second conductive lines, extending vertically between the first conductive line and the third conductive line, and extending vertically between the second conductive line and the third conductive line, wherein the third dielectric layer 258 is separated from the second dielectric layer  266 by an etching stop layer (not shown, see [0026], “etch stop layers (CESLs) disposed between ILD layers 52-68”) located there-between, and wherein the conductive via M2, in a vertical direction, is overlapped with a portion of the first dielectric layer 256 that is laterally between the first conductive line and the second conductive line M1.
Regarding claims 2, 8 and 27, Chen (Figs. 2A-2B) further discloses: the first conductive line and the second conductive line M1 are parts of a first tier of the conductive structure, and the third conductive line M6 is a part of a second tier of the conductive structure over the first tier of the conductive structure, and the conductive via M2 extends across the first conductive line and the second conductive line along the second direction, and covers a top surface of the portion of the first dielectric layer; the first conductive line and the second conductive line M1 are electrically connected to each other and electrically connected to the third conductive line M6 through the conductive via M2; and a width of the conductive via M2 along the second direction is larger than a pitch of the first conducive line and the second conductive line M1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 23, 25, 26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 2021/0327756).
Regarding claim 21, Xie (Figs. 8A-8B and 9A-9B) discloses a semiconductor structure, comprising: a substrate 105; an interconnection structure, disposed over the substrate and comprising: a first tier of conductive structure comprising a first conductive line 112 and a second conducive line 112, wherein the first conductive line and the second conductive line 112 are extending along a first direction and arranged along a second direction perpendicular to the first direction; a second tier of conducive structure disposed over the first tier of conductive structure, and comprising a third conductive line 142 surrounding by a first dielectric layer 119 and extending along the second direction; a conductive via 129, surrounded by a second dielectric layer 110 and disposed between the first tier of conductive structure and the second tier of conductive structure, wherein the conductive via 129 extends along the second direction and across a first sidewall of the first conductive line and a first sidewall of the second conductive line that face each other; and an etching stop layer 116 ([0045]) disposed between the first and second dielectric layers 119 and 110.
Xie does not disclose the etching stop layer 116 is in contact with the third conductive line 142.
However, one of ordinary skill in the art would recognize that because the third conductive line 142 is formed on the thin top layer of the conductive via 129, the etching stop layer 116 can be in contact or not in contact with the third conductive line 142 by adjusting the top-level surface of the thin top layer either lower or higher than the top surface level of the etching stop layer 116.  Therefore, it would have been obvious to form  the etching stop layer either in contact or not in contact with the third conductive line depending upon the thickness which is desired for the thin top layer of the conductive via.  It appears that these changes produce no functional differences and therefore would have been obvious. 
Regarding claims 23, 25-26, 30 and 31, Xie (Figs. 8A-8B and 9A-9B) further discloses: a first conductive layer of the conductive via 129 is separated from a second conductive layer of the third conductive line 142 by a barrier layer therebetween (not shown, see [0055]); the first tier of conductive structure is embedded in a third dielectric layer 109, and a top surface of a portion of the third dielectric layer 109 between the first sidewall of the first conductive line 112 and the first sidewall of the second conductive line 112 is covered by the conductive via 129; a width of the conductive via 129 along the second direction is larger than a pitch of the first conductive line and the second conductive line 112; an orthogonal projection of the conductive via 129 on a top surface of the substrate is located within an orthogonal projection of the third conductive line 142 on the top surface of the substrate; and the first conductive line and the second conductive line 112 are electrically connected to each other and electrically connected to the third conductive line 142 through the conductive via 129.
Regarding claim 22, if in Figs. 8A-8B,  the conductive via is alternatively interpreted as a combination of the conductive elements 129 and 124 (see Fig. 8A) then Xie further discloses two opposite opposing sidewalls of the conductive via (129, 124) along the second direction are aligned with a second sidewall of the first conductive line 112 that is opposite to the first sidewall of the first conductive line and a second sidewall of the second conductive line 112 that is opposite to the first sidewall of the second conductive line, respectively.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHAT X CAO/
 Primary Examiner, Art Unit 2817